DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s amendment of Feb. 18, 2022.
The objections to amended claim 11 are withdrawn based on the amendment of the claim.
Response to Arguments
Applicant’s argument regarding the 35 USC 103 rejection of claims 1-20 have been considered but are moot in view of the new grounds of rejection. The limitations argued “photonic crystal fiber comprising one of silica, fluoride, and tellurite” and “a wavelengths of the nth  harmonic generation signal is within an ultraviolet (UV) spectral region or visible (VIS) spectral region”  are disclosed or taught  by newly cited references. However, new claims 21-22 and amended claim 17 are found to contain allowable subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 11, 13-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Murray et al. “Compact and broadly tunable near-visible parametric wavelength converter based on polarization-maintaining photonic-crystal fiber”, Optical Society of America, Conference on Lasers and Electro-optics/Quantum Electronics and Laser Science Conference Technical Digest, (paper CTu2E.3, 2013) in view of Chuang et al. (US 2014/0226140). 
Murray et al. discloses an optical parametric amplifier comprising (See Fig. 1)
a photonic crystal fiber (PM-PCF) attached to a first coupler (e. g. lens L1);
a pump laser (Pump system, including seed laser and amplifier stage) coupled to the first coupler, wherein the pump laser emits a first electromagnetic radiation wave (pump beam) into the photonic crystal fiber (PCF) at a first oscillation frequency and a second electromagnetic radiation wave into the PCF at a second oscillation frequency, and wherein the first oscillation frequency equals the second oscillation frequency (i. e., a wavelength tunable beam with a spectral linewidth of 0.07nm), wherein the first electromagnetic radiation wave and the second electromagnetic radiation wave in the  PCF interact to parametrically  generate through four wave mixing a signal comprising an electromagnetic radiation wave at a third oscillation frequency and an idler comprising a fourth electromagnetic radiation wave at a fourth oscillation frequency and amplified through parametric amplification (section 3. Parametric wavelength conversion), 
wherein wave dispersion in the PCF causes a first wavelength of the first electromagnetic radiation wave, a second wavelength of the second electromagnetic radiation wave, a third wavelength of the third electromagnetic radiation wave, and a fourth wavelength of the fourth electromagnetic radiation wave to all be phase matched, wherein parametric generation and amplification is achieved by four wave mixing, wherein the PCF emits a parametric output signal and idler based on the four wave mixing (see four-wave mixing phase-matching curves  in Fig. 2a for relation between the pump wavelength and the parametrically generated sideband wavelength). Although Murray et al. does not specifically disclose that the PCF is made of a particular material, it is evident from the phase matching plot Fig. 2A that the fiber is substantially silica glass. Alternatively, one skilled in the art, e. g. an optical engineer, would have found it obvious to choose the fiber to be silica glass, which is easily obtained and highly transparent at the wavelengths involved in the parametric amplification process described by Murray.
The wavelength of the sideband light  (corresponding to the instant third and fourth oscillations frequency)output from the PCF  was from 740 nm to 810 nm (section 3, 4th sentence).  Murray does not disclose a nonlinear crystal to frequency double the parametric output signal or idler through second-harmonic generation. However, Chuang et al. in the same field of endeavor, teach an optical amplifier (see Fig. 2C) in which the output signal from an optical parametric amplifier (243) is input to a second harmonic generator which is a nonlinear crystal (SHG 246) (para. [0071]). The resulting output from the SHG has half the wavelength of output from the optical parametric amplifier; in the case of light from the PCF this output would correspond to 370nm to 405nm, which is in the UV to visible band. It would have been desirable to use a SHG to provide light at a smaller wavelength, especially when amplification is easier to provide at a longer wavelength, while still maintaining tunability of the wavelength as in Murray.  Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to configure the SHG at the output of the PCF of Murray acting as a parametric amplifier, for applications where a shorter wavelength is desired such as integrated circuit manufacture and detection of small features  (Chuang para. [0006]).
With regard to claim 13, the method is merely the normal operation of the optical parametric amplifier of Murray as modified by Chuang by frequency doubling the parametric output signal through the nonlinear crystal (246), as explained regarding claim 1 above and as described in Murray section 3 and Chuang para. [0071]). The reason for making the combination would have been obvious to one skilled in the art, for applications where a shorter wavelength is desired such as integrated circuit manufacture and detection of small features (Chuang para. [0006]). 
With regard to claims 2, Chuang discloses a Yb-doped fiber laser (para. [0010]). It was notoriously well-known in the art that a linewidth of such a laser is less than 1 nm; the Examiner takes Official Notice of this fact. 
With regard to claims 5, 15, and 16, the additional of further stages of  PCF fiber into which light is input is mere duplication of parts, and would have been obvious to one skilled in the art.  Duplication of parts has no patentable significance unless a new and unexpected result is produced; see MPEP 2144.04 VI. B.
With regard to claim 11, the nonlinear crystal includes (Chuang para. [0012]) BBO ( beta barium borate), KTP (potassium titanyl phosphate) or KDP (potassium dihydrogen phosphate).
With regard to claims 14, 18, and 19, these limitations are merely obvious variants of configurations taught by Chuang for the generation of smaller wavelengths of light (see e. g. Fig. 3 and 4A) and would have been obvious to one skilled in the art to obtain these wavelengths at a high intensity and beam quality.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murray and Chuang  as applied to claim 1 above, and further in view of Kumar et al. (US 2004/0215434). Neither Murray nor Chuang disclose that the photonic crystal fiber  (PCF) comprises a silica, solid core photonic fiber comprising a core diameter between 2 m and 25 m. However, in the same field of endeavor Kumar teaches a tunable optical parametric oscillator, in which the optical parametric process is achieved in a 2.1 m length PCF with a 2.1 m silica core surrounded by a hexagonal array of air voids (para. [0029]. The fiber structure  taught by Kumar, or one similar to it, as the PCF in the parametric amplifier of Murray and as modified by Chuang, would have been obvious to one skilled in the art, e. g. an optical engineer, since it fulfils the function of providing phase-matched  tunable optical parametric amplification in a short fiber (paras. [0026-0028]).
Note that the citations made herein are done so for the convenience of the applicant; they are in no way intended to be limiting.  The prior art should be considered in its entirety.

Allowable Subject Matter
Claims 17 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ERIC L BOLDA/Primary Examiner, Art Unit 3645